Citation Nr: 9914049	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  98-03 594A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
to include chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel

INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.  The veteran served in active service from December 
1953 to December 1955. 


FINDING OF FACT

There is no competent medical evidence that indicates the 
veteran currently suffers from a respiratory disorder, to 
include COPD, related to his period of service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a respiratory disorder, to include COPD, is not well 
grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the National 
Personnel Records Center (NPRC), in response to a VA request 
for the veteran's service records, reported that the 
veteran's records may have been destroyed in the fire at the 
Records Center in 1973.  All searches for alternative sources 
or records were fruitless, including an April 1997 
supplemental search for records based on information provided 
by the veteran in a March 1997 NA Form 13055, which yielded 
negative results.  The Board finds that the RO has undertaken 
all possible development to obtain the veteran's service 
medical records.  While the absence of the veteran's service 
medical records is clearly not helpful to the veteran's 
claim, the absence of those records does not preclude the 
granting of service connection.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (1998).  A 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
C.F.R. 3.306(a).  This "presumption of aggravation" applies 
only when preservice disability increases in severity during 
service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  In 
this regard, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "the Court") has held 
that intermittent or temporary flare-ups of a pre-existing 
injury or disease during service do not constitute 
aggravation.  Rather, the underlying condition must have 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
Clear and unmistakable  evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 C.F.R. 3.306(b).  It is VA's burden to 
rebut the presumption of in-service aggravation.  Laposky v. 
Brown, 4 Vet. App. 331, 334 (1993).

In addition, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1998).  The chronicity 
provisions of 38 C.F.R. § 3.303(b) are applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service, or during an applicable 
presumption period, and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or 
during any applicable presumption period, if continuity of 
symptomatology is demonstrated thereafter, and if competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

The threshold question which must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for his claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability. Second, there 
must be medical, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury.  
Lastly, there must be medical evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disability.  See Epps v. Brown, 9 Vet. App. 341 
(1996).  In determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

With respect to the evidence of record, the evidence includes 
medical records from the University of Missouri - Columbia 
Medical Center dated from January 1971 to February 1971 which 
indicate the veteran was hospitalized for spontaneous 
ruptured left apical pulmonary bleb, as a result of which he 
underwent a left thoracotomy.  Upon admission, the veteran 
reported no previous history of pneumothorax or other 
pulmonary disease, but noted a history of chest trauma seven 
months prior, when he was pinned beneath a car; he reported 
that no serious injuries resulted from such incident. 

Medical records from Donald E. Shoup, D.O., dated from August 
1971 to December 1992 describe the treatment the veteran 
received over time for various health problems, including 
numerous upper respiratory infections.  In addition, January 
1993 and February 1998 statements by Dr. Shoup indicate that 
he had treated the veteran on various occasions for upper 
respiratory infections from August 1971 to November 1991.

A March 1981 VA examination report notes the veteran had a 
history of thoracoplasty, left lung.  The examiner noted that 
the veteran had been complaining of shortness of breath.  
Pulmonary function testing revealed function within normal 
limits, and standard x-ray views of the chest revealed no 
active lung disease, a tortuous aorta, and a normal heart.  

A March 1993 VA examination report notes that the veteran had 
smoked approximately three packs a day for about 20 years 
until 1971.  Auscultation showed some decreased breath sounds 
in the bases.  The pertinent diagnosis was shortness of 
breath with minimal exertion and going up stairs, rule out 
COPD.

Medical records from the VA Medical Center in Columbia, Ohio, 
dated from June 1994 to May 1997 describe the treatment the 
veteran received for COPD and other unrelated health 
problems.  These records include a January 1995 pulmonary 
function testing report noting that the veteran had mild 
obstructive airway disease.

A May 1997 VA examination report indicates the veteran 
reported a broken nose as a child and always having 
difficulty breathing, but no bouts of sinusitis or 
respiratory illnesses.  Additionally, he noted a history of 
smoking from age 14 until his entrance into the service, then 
resuming smoking, after his service, an average of two packs 
a day until 1971 when he suffered a ruptured bleb.  
Furthermore, the veteran provided a history of respiratory 
problems during his service.  Upon examination, including x-
ray examination, the veteran was diagnosed with mild COPD.

Finally, the record includes various statements made via 
correspondence and during the March 1998 hearing by the 
veteran and his representative tending to link the veteran's 
respiratory disorder to his period of service.  Specifically, 
during the hearing, the veteran testified that he was 
examined on various occasions during his service for 
respiratory/lung problems, as well as that he was treated for 
his respiratory condition for the first time during his 
service, and that this condition steadily worsened during his 
years in the service.  The veteran also testified that none 
of his treating physicians had indicated that his current 
respiratory disorder was related to service.  Furthermore, 
the record includes a February 1997 VA Form 21-4138 
(Statement in Support of Claim) noting his breathing disorder 
pre-existed his entrance into the service, and was aggravated 
during his active service.   

However, after reviewing the evidence of record, the Board 
finds that the veteran has not submitted any medical evidence 
showing that his current respiratory disorder, to include 
COPD, pre-existed his active service, was aggravated during 
his active service, or is otherwise related to his period of 
service.  Specifically, the veteran has failed to satisfy an 
essential element necessary to well ground his claim, which 
is the existence of a nexus between the claimed disorder and 
his period of service.  A well-grounded claim must be 
supported by evidence, not merely allegations.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Furthermore, the 
veteran has not provided any competent medical evidence that 
his respiratory symptomatology has been continuous since his 
discharge from service.  As the record stands, the first 
indication that the veteran had a respiratory disorder is the 
January and February 1971 medical records from the University 
of Missouri - Columbia Medical Center, which are dated more 
than 15 years after the veteran's discharge from service.  
See 38 C.F.R. § 3.303(b) (1998);  Savage v. Gober, 10 Vet. 
App. 488 (1997).  Thus, in the absence of competent medical 
evidence to support the claim of service connection for a 
respiratory disorder, to include COPD, the Board can only 
conclude that the veteran has not presented evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded, and the claim 
will be denied on that basis.  38 U.S.C.A. § 5107(a).  

In arriving at this conclusion, the Board has taken into 
consideration the various statements, as discussed above, by 
the veteran and his representative.  While the Board 
acknowledges the sincerity of these statements, the Board 
notes that neither the veteran nor his representative, as lay 
persons, are qualified to offer a medical opinion regarding 
the diagnoses or aggravation of the claimed disability, or 
the etiology of such disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992); see also Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995) (citing Grottveit, supra, in which the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") held that a veteran does 
not meet the burden of presenting evidence of a well grounded 
claim where the determinative issue involves medical 
causation and the veteran presents only lay testimony by 
persons not competent to offer such medical opinions).

As well, because the veteran has failed to meet his initial 
burden of submitting evidence which would well ground his 
claim of service connection, VA is under no duty to assist 
the veteran in developing the facts pertinent to the claim.  
See Epps, supra.  There is nothing in the text of section 
5107 to suggest that VA has a duty to assist the claimant 
until he or she meets his or her burden of establishing a 
"well grounded" claim.  See 38 U.S.C.A. § 5107(a) (West 
1991); see also Epps, supra.  The Board is not aware of any 
circumstances in this matter which would put VA on notice 
that relevant evidence may exist or could be obtained, which, 
if true, would make the claim on appeal "plausible".  See 
generally McKnight v. Gober, 131 F.3d 1483, 1484-5 (Fed. Cir. 
1997); see also Brewer v. West, 11 Vet. App. 228, 235-36 
(1998) (noting that the VA has no duty to advise the veteran 
to obtain evidence where there are no basis for speculating 
that such evidence would produce the missing nexus or 
continuity-of-symptomatology evidence needed to well ground 
the claim).

Finally, the Board views its discussion as sufficient to 
inform the veteran of the elements necessary to present a 
well grounded claim of service connection, and the reasons 
for which his claim has failed.  See Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995). 

In reaching this determination, the Board recognizes that the 
issue is being disposed of in a manner that differs from that 
used by the RO, that is, whether the claim is well grounded 
rather than whether the veteran is entitled to prevail on the 
merits.  The Board has therefore considered whether the 
veteran has been given adequate notice to respond, and if 
not, whether he has been prejudiced thereby . Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); see VAOPGCPREC 16-92, 57 
Fed. Reg. 49,747 (1992).  The Board concludes that the 
veteran has not been prejudiced by its approach in this case.  
In assuming that the claim was well grounded, the RO 
effectively accorded the veteran greater consideration than 
his claim warranted under the circumstances.  See generally 
Edenfield v. Brown, 8 Vet. App. 384 (1995).


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a respiratory disorder, to include 
COPD, is denied. 



		
	TRUDY K. TIERNEY
	Acting Member, Board of Veterans' Appeals



 

